Citation Nr: 0330047	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment in death 
pension benefits, in the calculated amount of $20,506.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1970.  He died in March 1973.  The appellant is the 
veteran's surviving spouse.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2001, it was remanded to the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee for additional development.  The case 
has been returned to the Board and is now ready for appellate 
review.


FINDINGS OF FACT

1.  The appellant was initially awarded Section 306 pension 
benefits effective from March 1973.  She was then and 
thereafter advised of the necessity for reporting income from 
all sources and any changes in income or net worth promptly.

2.  The appellant elected to receive Improved Pension 
Benefits, which were paid effective June 1995.  The appellant 
was again advised of the importance for reporting any changes 
in income or net worth.

3.  The appellant was overpaid death pension benefits in the 
calculated amount of $20,506.00 from February 1996, as a 
result of incomplete financial disclosures made by the 
appellant.

4.  The overpayment was created by the appellant's failure to 
promptly and accurately report her income, despite having 
been advised to fully disclose all sources of countable 
income and net worth to VA.

5.  The appellant was at fault in the creation of the 
overpayment, and the evidence of record does not show that 
recovery of the overpayment would cause undue hardship to the 
appellant.

6.  Recovery of the overpayment would not defeat the purpose 
of death pension benefits, and failure to recover the 
overpayment would result in unjust enrichment of the 
appellant.


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits, in the 
calculated amount of $20,506.00 would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965(a), 3.274, 3.275, 3.660(a)(1) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the surviving spouse of the veteran, 
applied for entitlement to Section 306 death pension benefits 
in May 1973.  She reported, at that time, her only income was 
from Social Security.  She was subsequently awarded Section 
306 death pension benefits effective in March 1973.

In June 1995, the appellant elected to receive improved death 
pension benefits.  She reported that she had no income.  
Improved death pension benefits were awarded based on her 
having no income.  She was advised in a letter sent at that 
time that she should notify the VA immediately if there was 
any change in her income or net worth.  From 1995 through 
1999, the appellant reported she received no income.  It was 
then discovered that she had worked in 1996, and earned 
$8,936.00.  An overpayment was established on this basis.  By 
letter dated in June 1999, the appellant was advised of the 
proposed termination of pension benefits.

In correspondence received from the appellant in June 1999, 
she acknowledged her employment.  She explained that she was 
fearful of reporting this income because she had no income to 
"fall back on," was financially responsible for her 
divorced daughters who returned to the family home and were 
not receiving child support, and had become too disabled to 
work in 1997.   She indicated that she was in receipt of 
Social Security disability benefits, and had high expenses 
related to medical care and medication.  The appellant noted 
that because of these financial concerns, she was unable to 
rely solely on income derived from her pension benefits.  

The appellant's benefits were terminated effective February 
1, 1996, due to her unreported wage income.  The appellant 
was notified of this action and advised that the adjustment 
to the award resulted in an overpayment in benefits by letter 
dated in August 1999.

In September 1999, the appellant requested a waiver of 
recovery of the overpayment in pension benefits.  In support 
of her request, a Financial Status Report, VA Form 20-5655, 
was submitted for consideration.  In this September 1999 
financial disclosure report, the appellant indicated she had 
remarried and that neither she nor her spouse were employed.  
She reported monthly income in the amount of $874.00, 
representing $420.00 her herself and $454.00 for her spouse.   
With respect to her assets, the appellant reported cash 
holdings totalling $8.00, and no "cash on hand."  The 
appellant valued her automobile at $1,000.00.  She reported 
the resale value of real estate owned as $30,000.00, and gas 
royalties in the amount of $90.00 annually.

The appellant reported monthly expenses in the amount of 
"$596.00."  (However, these expenses actually total 
$576.00.)  She reported expenses for costs associated with 
food ($200.00), utilities and heat ($200.00), and 
miscellaneous other living expenses totaling $176.00.   The 
appellant reported two installment accounts for debt 
associated with the purchase of household appliances, and for 
hospital care.  An unpaid balance of $799.00 was reported 
with respect to the appliance account, with a monthly payment 
of $75.00.  There was no past due amounts associated with 
this account.  The appellant reported a debt of $560.00 
related to hospital costs.  No information was provided 
regarding the monthly repayment amount toward this debt, 
rather the appellant noted that it was being "worked on."  
The appellant reported she would be able to make a monthly 
payment of $50.00 toward the VA debt.

This matter was referred to the Committee for review of the 
appellant's request for waiver of the $20,506.00 overpayment 
in pension benefits in September 1999.  In an October 1999 
decision, the Committee denied the appellant's request for 
waiver of the overpayment.  It was determined that while the 
appellant was not found to be guilty of fraud, 
misrepresentation, or bad faith in the creation of the debt, 
it would not be against equity and good conscience to require 
repayment of the debt amount.  In this regard it was noted 
that the appellant was at fault in the creation of the debt 
by her failure to report income she received.  

The appellant filed a notice of disagreement with this 
decision in November 1999.  In her correspondence, the 
appellant indicated that repayment of the indebtedness would 
result in undue hardship.  

This matter was again referred to the Committee for review.  
In a February 2000 decision, the Committee affirmed its prior 
denial of the waiver request.  The appellant filed her 
substantive appeal in this matter in April 2000.  In this 
correspondence, the appellant reiterated that she was unable 
to repay the debt due to her financial problems, declining 
health, and inability to work.  The appellant also provided 
financial reports concerning her income in 1996.

The record contains reports received in September 2001, 
indicating the appellant was awarded Social Security 
disability benefits in March 1998.  These records disclose 
the appellant was determined to be disabled effective from 
January 1997.

In correspondence received in April 2003, the appellant 
reiterated her contention that she was unable to repay the 
indebtedness.


Analysis

Initially, the Board notes that the appellant has not 
disputed the validity of the debt at issue in this case, but 
merely requests a waiver of the debt.  In this regard, the 
record reflects the appellant was provided with an audit of 
the pension award in December 2002, to show how the debt 
amount was calculated.  The appellant has not challenged this 
determination.  In the absence of a challenge to the validity 
of the debt, or in the absence of prima facie evidence that 
the debt was improperly created, the validity of the debt 
need not be examined further.  See Shaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits is dependent on whether 
recovery of the indebtedness from the appellant would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 38 
C.F.R. 
§§ 1.963(a), 1.965(a).  In this regard, the facts and 
circumstances in a particular case must be weighed carefully.  
Different factors will enter into such decision, such as the 
relative fault of the debtor, whether there was any unjust 
enrichment, whether there would be undue financial hardship 
to recover the overpayment, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized, and whether the debtor relinquished a valuable 
right or changed his or her position by reason of having 
relied upon an erroneous benefit.  38 C.F.R. § 1.965(a).

In this case, the appellant was in receipt of improved 
pension benefits based upon her report of no countable 
income.  In the award letter, the RO informed the appellant 
that she had been awarded improved death pension benefits, 
effective from June 1995, based upon her reported income.  
The award letter provided information which advised her that 
the amount of pension paid was dependent upon the amount of 
her income and that she was to report any change in income 
immediately to the VA.  She was specifically advised to 
notify the VA if there was any change in family income or net 
worth.  The notice stressed that any change in income or net 
worth was to be reported and also emphasized that in 
reporting income, she was to report the total amount and 
source of all income and that VA would compute any amount 
which did not count.  On subsequent occasions, the appellant 
was again reminded that the rate of pension payable was based 
upon the amount of income, which was to be promptly reported 
regardless of its source, and changes in income and net worth 
were to be promptly reported.  The record discloses that the 
appellant received unreported earned income in 1996, which 
was countable income for VA purposes.

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving pension must notify the VA 
of all circumstances which will affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  38 
C.F.R. 
§ 3.660(a)(1).  As a direct result of the appellant's failure 
to promptly and accurately report her income and net worth, 
she has been overpaid death pension benefits in the currently 
calculated amount of $20,506.00, from February 1996.

The appellant has requested that the VA waive the recovery of 
the assessed overpayment of death pension benefits at issue.  
The law, however, precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud, (2) misrepresentation, or (3) bad faith. 38 U.S.C.A. § 
5302(c).  The Committee determined in October 1999 that while 
there was no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant, the failure to recover 
the overpayment would result in unjust enrichment of the 
appellant.  It was further the Committee's determination that 
recovery of the overpayment would not be against equity and 
good conscience. 

After a thorough review of the evidence of record, and the 
contentions presented by the appellant, it is the opinion of 
the Board that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
she may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  The appellant's failure to 
accurately report certain information led to the creation of 
the overpayment, but such actions do not automatically 
preclude the waiver of recovery of the overpayment that was 
consequently established by such failure.  Therefore, the 
waiver is not precluded under the provision set forth in 38 
U.S.C.A. § 5302(a).  However, to dispose of this matter on 
appeal, the Board must determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thus, permitting waiver under 38 U.S.C.A. § 
5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  As noted, the regulations set forth the 
various elements to be considered in reaching such a 
determination.  The first element, pertains to the fault of 
the debtor and requires an analysis as to whether the actions 
of the appellant contributed to the creation of the debt.

The record shows that the appellant was informed as to her 
responsibilities as a VA benefits recipient and that she 
failed to accurately report complete income information.  The 
appellant acknowledges that she did not disclose information 
regarding her income earnings in 1996, but notes that she was 
unable to meet her financial obligations with only the 
proceeds from her pension benefits.  The record shows the 
appellant was consistently advised of the basis for receipt 
of the award, as well as the need to promptly advise VA of 
any changes in her financial status.  As a result of her 
failure to provide full disclosure of her income, her pension 
benefits were adjusted, giving rise to an overpayment.  The 
Board notes, therefore, that there is a responsibility on the 
part of the appellant to comply with the requirements of the 
improved pension benefits program, and that compliance with 
the obligations by a pension recipient is a necessary element 
to successful management of these financial affairs.  In view 
of her failure to promptly and accurately report her income, 
the Board finds that the appellant's actions significantly 
contributed to the creation of the overpayment and she was 
thus at fault.

As to the element of "undue financial hardship," the Board 
notes that the regulation provides that consideration should 
be given to whether collection of the indebtedness would 
deprive the debtor of the basic necessities.  In this case, 
the appellant asserts that to require repayment of the debt, 
would result in tremendous hardship.  The Board has 
considered the single financial disclosure report filed by 
the appellant in 1999, which documents minimal cash holdings 
and other assets.  The appellant's monthly income is shown to 
exceed her expenses.

The appellant reported installment debts, but indicated that 
payments toward each of these accounts was current.  In this 
context, the Board notes that in consideration of the payment 
schedule maintained with respect to the household furnishings 
account, the unpaid balance for this account presumably has 
been satisfied.  Although specific payment information was 
not provided for the remaining installment account, it is 
reasonable to conclude that this account balance has likewise 
been satisfied if not reduced.  Based upon the available 
evidence of record with respect to the appellant's assets and 
net worth, and her reported monthly expenses, the Board must 
conclude that recovery of the overpayment has not been shown 
to be unreasonable over a reasonable period of time.  In 
fact, the appellant has indicated that she would be able to 
make nominal monthly payments toward her debt to VA.

The Board notes that during the pendency of the June 2001 
remand of this matter, the appellant would have been able to 
supplement the record with a more recent financial disclosure 
report to demonstrate any change in her financial status 
(additional medical or other expenses not previously 
considered or reported), or to bolster her contentions with 
respect to her waiver request.  However, the appellant did 
not amend or correct the evidence of record despite the 
opportunity to do so.  No evidence has been presented in 
support of the representation that the appellant's funds are 
too limited to repay the debt.  

Finally, the Board has carefully and thoroughly reviewed the 
other elements pertaining to equity and good conscience, as 
set forth by 38 C.F.R. § 1.965(a), and is not persuaded that 
the Government should forego its right to collection of the 
indebtedness in this matter.  The VA did not share in the 
fault of the appellant in the creation of the overpayment.  
Further, the pension program, by statute, provides maximum 
income levels under which eligibility is based and this 
amount is offset by annual income of the recipient.  Payment 
of pension is also subject to net worth limitations.  
Therefore, since the appellant was receiving substantial 
income, she was in receipt of pension benefits to which she 
was not entitled.

Accordingly, recovery of the overpayment would not defeat the 
purpose of the objective of the program, and a waiver of the 
recovery of the overpayment would, therefore, result in the 
appellant's unjust enrichment.  Further, there is no evidence 
of record to indicate that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
her reliance on these additional VA benefits.  38 C.F.R. § 
1.965(a).

In summary, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that a waiver of recovery of the 
overpayment of pension benefits at issue in this appeal is 
not warranted.  In reaching this decision, the Board finds 
that the evidence of record is not so evenly balanced that 
there is doubt as to any material issue.  38 C.F.R. § 3.102.


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $20,506.00 is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



